UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1372


In re: ANTHONY ANDREWS, a/k/a Wheat,

                    Petitioner.



               On Petition for Writ of Mandamus (7:01-cr-00027-BO-1)


Submitted: June 16, 2020                                          Decided: June 18, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Anthony Andrews, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Andrews petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his motion for reconsideration. He seeks an order from

this court directing the district court to act. The present record does not reveal undue delay

in the district court. Accordingly, we deny the mandamus petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2